DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  "about" in line 3 should be "above".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the phrase “said OLED sheet receiving said off”.  It is unclear what the meaning of this phrase is. For examination purposes, claim 10 is interpreted as without this phrase.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martens et al. (US 20180111451), hereinafter Martens.
Regarding claim 1, Martens discloses a windshield dimming assembly (paragraph 0003 and 100 in Fig. 1) being configured to dim selected areas of a windshield with respect to a driver of a vehicle (paragraph 0013 and 440 in Fig. 4), said assembly comprising: 
a windshield being positioned in a vehicle (530 in Fig. 5); 
a dimming membrane (116 in Fig. 3) being positioned within said windshield, said dimming membrane having a plurality of sectors (pixels in Fig. 2) therein, each of said sectors being translucent when said dimming membrane is turned off wherein said windshield is configured to pass light uninhibited through said windshield (transparent by default, paragraph 0021), selected ones of said sectors of said dimming membrane being opaque when said dimming membrane is turned on wherein said selected sectors are configured to protect a driver's eyes from bright light (paragraph 0018, transparency is adjusted inversely proportional to the magnitude of glare, transparency can increase or decrease); 
a light camera (outside camera 150 in paragraph 0027) being coupled to the vehicle, said light camera being directed forwardly (paragraph 0027, forward driving direction) from the vehicle wherein said light camera is configured to detect light shining onto said windshield; 
an eye camera (inside camera 150 in paragraph 0027 and 520 in Fig. 5) being positioned within the vehicle, said eye camera being directed toward the driver's eyes wherein said eye camera is configured to record the driver's eyes (video recording analyzed by processor, paragraph 0027); and 
a control unit (120 and 130 in Fig. 1) being coupled to the vehicle, each of said dimming membrane, said light camera and said eye camera being electrically coupled to said control unit (paragraph 0038, controller receives inputs from the cameras and paragraph 0003 states processor is connected to the windshield), said control unit analyzing the light detected by said light camera 
Regarding claim 2, Martens discloses the assembly according to claim 1, wherein: said windshield has an outer pane and an inner pane (paragraph 0021 and Fig. 3, inner pane 112, outer pane 118); and said dimming membrane (116 in Fig. 3) is positioned between said inner pane and said outer pane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Martens.
Regarding claim 3, Martens discloses the assembly according to claim 2, wherein said dimming membrane comprises an OLED sheet (Martens, paragraph 0021) being positioned against said inner pane (Martens, Fig. 3), said OLED sheet covering said inner pane (Martens, Fig. 3 and 5, and paragraph 0038 states windshield includes plurality of pixels), said OLED sheet receiving an off input and an on input (Martens, paragraph 0022, inputs are signals received from controller) said OLED sheet being translucent when said OLED sheet receives said off input, said OLED sheet darkening when said OLED sheet receives said on input (Martens, paragraph 0018, transparency is adjusted inversely proportional to the magnitude of glare, transparency can increase or decrease).  
In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Martens as applied to claim 3 above, and further in view of Mueller et al. (US 20020130605), hereinafter Mueller.
Regarding claim 4, Martens teaches the assembly according to claim 3.
Regarding claim 5, Martens discloses said dimming unit comprises a polymeric sheet (Martens, 114 in Fig. 3) being positioned against said outer pane, said polymeric sheet being comprised of a translucent material (Martens, paragraph 0021 and 0023, inherent material property), said polymeric sheet being comprised of a shatter resistant material (Martens, paragraph 0023, keeping the layers bonded when broken).  
Regarding claim 6, Martens discloses said OLED sheet is electrically coupled to said control unit (Martens, paragraph 0003, processor connects to windshield, which includes OLED sheet).  
Martens fails to disclose, as recited in claim 4, said dimming unit comprises a grid being positioned against said OLED sheet, said grid completely covering said OLED sheet, said grid being comprised of an electrically conductive material, said grid being in electrical communication with said OLED sheet, said grid defining said plurality of sectors. Martens fails to disclose said grid is compressed between said OLED sheet and said polymeric sheet as recited in claim 5. Martens also fails to disclose said grid is electrically coupled to said control unit as recited in claim 6.
However, Mueller teaches said dimming unit comprises a grid (Mueller, 13 in Fig. 1) being positioned against said OLED sheet (Mueller, Fig. 2, grid layer 10 is against OLED sheet 26), said grid 
Mueller is considered to be analogous art because it is in the same field of transparent OLEDs that can be used in car windows (Mueller, paragraph 0031) as Martens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the windshield dimming assembly as taught by Martens to incorporate the teachings of Mueller and have grid layer in addition to the OLED layer such that the grid is in between the OLED sheet and the polymeric sheet. Doing so would provide good conductivity and high transparency (Mueller, paragraph 0019-0020).
The combination of Martens in view of Mueller teaches the assembly except for the grid completely covering said OLED sheet. It would have been an obvious matter of design choice to have the grid completely covering OLED sheet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martens and Mueller as applied to claim 6 above, and further in view of Furusawa et al. (US 20060158715), hereinafter Furusawa.

Regarding claim 8, the combination of Martens and Mueller teaches the assembly according to claim 7, wherein said control unit communicating said off input to said OLED sheet when said light above the pre-determined trigger intensity is not detected (Martens, paragraph 0026).
The combination of Martens and Mueller fails to teach a light camera that can detect light intensity as recited in claim 7 and 8. 
However, Furusawa teaches a camera that can detect light intensity (Furusawa, abstract). 
Furusawa is considered to be analogous art because it is in the same field of variable transmissivity window in cars as Martens and Mueller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the windshield dimming assembly as taught by the combination of Martens and Mueller to incorporate the teachings of Furusawa and replace the camera in Martens with a camera that can also detect light intensity. Doing so eliminates the need for separate sensors.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martens, Mueller, and Furusawa as applied to claim 8 above, and further in view of Kim et al. (US 20180015811), hereinafter Kim.
Regarding claim 9, the combination of Martens, Mueller, and Furusawa teaches the assembly according to claim 8, but fails to teach said control unit is electrically coupled to a power source comprising the vehicle's electrical system.
However, Kim teaches said control unit is electrically coupled to a power source comprising the vehicle's electrical system (Kim, paragraph 0017).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martens, in view of Mueller, Furusawa, and Kim.
Regarding claim 10, Martens discloses a windshield dimming assembly (Martens, paragraph 0003 and 100 in Fig. 1) being configured to dim selected areas of a windshield with respect to a driver of a vehicle (Martens, paragraph 0013 and 440 in Fig. 4), said assembly comprising: a windshield being positioned in a vehicle (Martens, 530 in Fig. 5), said windshield having an outer pane and an inner pane (Martens, paragraph 0021 and Fig. 3, inner pane 112, outer pane 118); 
a dimming membrane (Martens, 116 in Fig. 3) being positioned within said windshield, said dimming membrane having a plurality of sectors (Martens, pixels in Fig. 2) therein, each of said sectors being translucent when said dimming membrane is turned off wherein said windshield is configured to pass light uninhibited through said windshield (Martens, transparent by default, paragraph 0021), selected ones of said sectors of said dimming membrane being opaque when said dimming membrane is turned on wherein said selected sectors are configured to protect a driver's eyes from bright light (Martens, paragraph 0018, transparency is adjusted inversely proportional to the magnitude of glare, transparency can increase or decrease), said dimming membrane being positioned between said inner pane and said outer pane (Martens, 116 in Fig. 3), said dimming membrane comprising: 
an OLED sheet (Martens, paragraph 0021) being positioned against said inner pane (Martens, Fig. 3), said OLED sheet covering said inner pane, said OLED sheet receiving an off input and an on input 
a polymeric sheet (Martens, 114 in Fig. 3) being positioned against said outer pane, said polymeric sheet being comprised of a translucent material (Martens, paragraph 0021 and 0023, inherent material property), said polymeric sheet being comprised of a shatter resistant material (Martens, paragraph 0023, keeping the layers bonded when broken); 
a light camera (Martens, outside camera 150 in paragraph 0027) being coupled to the vehicle, said light camera being directed forwardly (Martens, paragraph 0027, forward driving direction) from the vehicle wherein said light camera is configured to detect light shining onto said windshield; 
an eye camera (Martens, inside camera 150 in paragraph 0027 and 520 in Fig. 5) being positioned within the vehicle, said eye camera being directed toward the driver's eyes wherein said eye camera is configured to record the driver's eyes (Martens, video recording analyzed by processor, paragraph 0027); 
a control unit (Martens, 120 and 130 in Fig. 1) being coupled to the vehicle, each of said dimming membrane, said light camera and said eye camera being electrically coupled to said control unit (Martens, paragraph 0038, controller receives inputs from the cameras and paragraph 0003 states processor is connected to the windshield), said control unit analyzing the light detected by said light camera (Martens, paragraph 0027), said control unit determining the driver's line of sight detected by said eye camera (Martens, paragraph 0027-0028, determined by processor), said control unit turning on said selected sectors of said dimming membrane that correspond to the driver's line of sight (Martens, 440 in Fig. 4, control unit modifying the pixels in the dimming membrane), said OLED sheet being electrically coupled to said control unit (Martens, paragraph 0003, processor connects to windshield, 
Martens fails to disclose the OLED sheet completely covering the inner pane; a grid being positioned against said OLED sheet, said grid completely covering said OLED sheet, said grid being comprised of an electrically conductive material, said grid being in electrical communication with said OLED sheet, said grid defining said plurality of sectors; said grid is compressed between said OLED sheet and said polymeric sheet; said grid being electrically coupled to said control unit; said light camera detects light intensity; and said control unit being electrically coupled to a power source comprising the vehicle's electrical system.
Martens discloses the claimed invention but fails to disclose the OLED sheet completely covering the inner pane, where Martens also did not specify if the OLED sheet covers a portion of the inner pane. It would have been an obvious matter of design choice to have the OLED sheet completely covering the inner pane, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Mueller teaches said dimming unit comprises a grid (Mueller, 13 in Fig. 1) being positioned against said OLED sheet (Mueller, Fig. 2, grid layer 10 is against OLED sheet 26), said grid covering said OLED sheet, said grid being comprised of an electrically conductive material (Mueller, paragraph 0020 and paragraph 0058), said grid being in electrical communication with said OLED sheet (Mueller, Fig. 2 and paragraph 0059, electric field between electrodes 10 and 25), said grid defining said plurality of sectors (Mueller, paragraph 0059, electrode geometry defines the light emitted from pixels); and said grid is compressed between said OLED sheet (Mueller, Fig. 2, grid is next to OLED sheet 26) and said polymeric sheet (when combine with Martens, the grid will be in between the OLED sheet and the polymeric sheet); and the grid being electrically coupled to said control unit (Martens, paragraph 0003, 
Mueller is considered to be analogous art because it is in the same field of transparent OLEDs that can be used in car windows (Mueller, paragraph 0031) as Martens. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the windshield dimming assembly as taught by Martens to incorporate the teachings of Mueller and have grid layer in addition to the OLED layer such that the grid is in between the OLED sheet and the polymeric sheet. Doing so would provide good conductivity and high transparency (Mueller, paragraph 0019-0020).
The combination of Martens in view of Mueller teaches the assembly except for the grid completely covering said OLED sheet. It would have been an obvious matter of design choice to have the grid completely covering OLED sheet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Furusawa teaches a camera that can detect light intensity (Furusawa, abstract). 
Furusawa is considered to be analogous art because it is in the same field of variable transmissivity window in cars as Martens and Mueller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the windshield dimming assembly as taught by the combination of Martens and Mueller to incorporate the teachings of Furusawa and replace the camera in Martens with a camera that can also detect light intensity. Doing so eliminates the need for separate sensors.
Kim teaches said control unit is electrically coupled to a power source comprising the vehicle's electrical system (Kim, paragraph 0017).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose glare reducing windows in vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.Z./               Examiner, Art Unit 3612  

/JASON S MORROW/              Primary Examiner, Art Unit 3612